Citation Nr: 0529683	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-33 308	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for residuals of a cerebral 
vascular accident.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from April 
1978 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision the 
Department of Veterans Affairs (VA) Regional office in New 
Orleans, Louisiana (RO).

A motion to advance this case on the Board's docket was 
granted by the Board on October 13, 2005, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has been diagnosed with a postoperative embolic 
cerebrovascular accident which occurred shortly after he had 
coronary artery bypass graft surgery at a VA medical center 
in May 2003.  The veteran claims that he had hypertension and 
heart symptoms during service.  In the January 2004 decision, 
the RO denied service connection for the cerebrovascular 
accident on the basis that the condition was not noted during 
the veteran's military service or until many years 
thereafter.  Unfortunately, the veteran had not been provided 
the required notice under the Veterans Claims Assistance Act 
of 2000 (VCAA), with respect to this matter.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).

In the opinion of the Board, the veteran has also raised the 
issues of entitlement to service connection for hypertension 
and heart disease.  Additionally, inasmuch as the disability 
for which compensation is claimed was diagnosed as a 
postoperative embolic cerebrovascular accident, and the 
surgery was performed at a VA medical facility, the Board is 
of the opinion that the records of this surgery should be 
added to the claims folder and that the RO should consider 
whether the veteran may be entitled to compensation for this 
condition under 38 U.S.C.A. § 1151.  The veteran must be 
provided the required notice under the VCAA with respect to 
these matters.

Accordingly, this case is remanded for the following actions:

1.  Notification required by the VCAA at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and satisfied 
with respect to the issues of entitlement 
to service connection hypertension, heart 
disease and residuals of a cerebral 
vascular accident, as well as for the 
issue of entitlement to compensation for 
residuals of a postoperative embolic 
cerebrovascular accident under the 
provisions of 38 U.S.C.A. § 1151.

2.  The RO should request complete copies 
of VA medical treatment records from VAMC 
Shreveport, Louisiana, from January 2003 
to present.  Specifically, the records 
related to his May 2003 coronary artery 
bypass graft surgery should be requested 
including, the surgical summary and the 
discharge summary.  All information 
obtained should be made part of the file.  

3.  The RO should then refer the records 
in this case to an appropriate specialist 
for an opinion as to whether the embolic 
cerebrovascular accident which the 
veteran experienced following the May 
2003 coronary artery bypass graft surgery 
at a VA facility was an event not 
reasonably foreseeable or resulted from 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA 
either during the operation or in post-
operative care.

4.  Following the above, the RO must 
adjudicate the veteran's claims for 
service connection for hypertension and 
heart disease, as well as the claim for 
compensation for residuals of a 
postoperative embolic cerebrovascular 
accident under the provisions of 38 
U.S.C.A. § 1151.

5.  The RO must also readjudicate the 
veteran's claim for service connection for 
a cerebrovascular accident.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

